Citation Nr: 1544144	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  15-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

3. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1955 to November 1958 and December 1961 to July 1977.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam or the inland waters of Vietnam.

2. The Veteran's coronary artery disease and diabetes mellitus, type II, are not related to his active military service.

3. The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; and does not have a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease have not been met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015). 

2. The criteria for service connection for diabetes mellitus, type II, have not been met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015). 

3. The criteria for special monthly compensation based on the need for regular aid and attendance of another person are not met. 38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for VA to further develop the claim and thereby allowing VA to adjudicate the claim on an expedited basis. When filing a fully developed claim, a claimant agrees to submit all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the claimant. New evidence submitted after a rating decision is issued but within the one-year period following submission of a claim can be considered, although such consideration precludes the claimant's continued participation in the FDC process. See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ. Thus, the notice that is part of the FDC form submitted by the claimant satisfies the VCAA duty to notify. 

VA made requests for the Veteran's service treatment records from the National Personnel Records Center (NPRC). In a March 2001 response, NPRC informed VA that all available records had been provided. The Veteran did not submit any records that he may have had in his possession.

However, the Veteran's service personnel records encompass the relevant time periods that are the focus of his appeal and no further development is warranted. The Veteran's sole contention is that he was presumptively exposed to herbicides while he allegedly was in the inland waterways of Vietnam. As noted below, the Veteran is not credible in his subjective report because his service personnel records contradict his assertion. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A. In McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The standards of McLendon are not met. The Veteran's VA treatment records show that he has current diagnoses of coronary artery disease and diabetes mellitus, type II. However, the evidence does not show that his coronary artery disease or diabetes mellitus, type II, manifested in accordance with presumptive service connection regulations or is otherwise related to service. As noted, the Veteran's personnel records do not show that he set foot in the Vietnam or its inland waterways during his service or that he was otherwise exposed to herbicides during the Vietnam War. Similarly, no credible medical evidence establishes that the Veteran's coronary artery disease or diabetes mellitus, type II, manifested in service or within a year of separation, and the lay evidence does not show continuity of symptomatology for coronary artery disease or diabetes mellitus, type II, since service. Thus, the second McLendon element is not satisfied and, therefore, a VA medical examination is not required to decide these claims.  See McLendon, 20 Vet. App. 79, 82 (2006). 

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including coronary artery disease and diabetes mellitus, type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

These disease include coronary artery disease and diabetes mellitus, type II. 
38 C.F.R. § 3.309(e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran's VA treatment records show that he has currently diagnoses of coronary artery disease and diabetes mellitus, type II. This case turns on whether there is evidence of an in-service incurrence and evidence of a nexus or relationship between the claimed in-service incurrence and the current disabilities.

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. 
§ 3.307(a)(6)(iii). Instead, it requires service on the landmass and includes service on the inland waterways. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).

As periods relevant to his allegation that he had service in Vietnam or within its coastal waters, the Veteran's service personnel records show that he was assigned to the U.S.S. Finch from June 1966 to June 1967; the U.S.S. Duncan from August 1967 to January 1968; and the U.S.S. Prairie from January 1968 to September 1968. His record of "Transfers (the date of the determination of next assignment) and Receipts (the date the Veteran was physically at a new station)" is illustrative:

November 18, 1965	Transferred to Service School Command (SSC) Naval Training Center, San Diego, CA

December 17, 1965	Reported to Service School Command (SSC) Naval Training Center, San Diego, CA

May 5, 1966			Transferred to USS Finch FORDU (for duty) ([at] sea)

June 2, 1966			Reported to USS Finch OUTUS (outside United States)

June 22, 1967		Transferred to USS Duncan at San Diego, California

August 7, 1967		Reported to USS Duncan at San Diego, California

January 29, 1968		Transferred to USS Prairie

January 29, 1968		Reported to USS Prairie

September 1, 1968		Transferred to Naval Air Station, Charleston, SC

September 23, 1968	 	Reported to Naval Air Station, Charleston, SC

September 18, 1970	Transferred to 8th Naval Support Activity, New Orleans (Intermediate reporting station- en route to USS Bowen at Boston Naval shipyard)

September 27, 1970	Reported to 8th Naval Support Activity, New Orleans Intermediate reporting station- en route to USS Bowen at Boston Naval shipyard)

December 18, 1970		Departed 8th Naval Support Activity, New Orleans

May 22, 1971		Reported to USS Bowen, Boston Naval shipyard

June 5, 1971			Transferred to USS Bordelon	

June 11, 1971		Reported to USS Bordelon


A list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to Herbicide Agents, while not complete, provides some information in determining which vessels may be subject to the presumption. VA's Compensation and Pension Service, which recently updated its list, has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309. 

Official U.S. records indicate that the Finch entered inland Qui Nhon Bay Harbor in January 1966 and December 1967. However, the Veteran was not assigned to that vessel at either of those times. The Duncan entered the Saigon River, an inland waterway, in September and October 1965 (when the Veteran was assigned to the USS Pandemus- not in Vietnam); in the Long Tau River and Rung Sat Special Zone during January 1969, and in inland Qui Nhon Bay during March 1969. Additionally, the Duncan sent a small boat ashore for briefing while anchored in Da Nang Harbor in December 1968. The Veteran was not assigned to the Duncan during any of these periods of time. Neither the Finch or the Duncan is recognized as having conducted "brown water" operations in Vietnam while the Veteran was assigned to them.

Both the Veteran's personnel records and the listing of those vessels with documented duty in the inland waterways of Vietnam are highly probative. They  were generated with the specific view of recording the events they describe, approximately contemporaneously with the events that are described in them. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 

The Veteran has submitted two "buddy statements" and notations made by persons unknown on his service treatment records that he was exposed to Agent Orange during his time serving on the vessels noted. 

In August 2014, VA requested the Veteran provide a more detailed description of how the Veteran was exposed to herbicides. Through his attorney, the Veteran alleged that his service on the Finch in the fall and winter of 1966 took him to the inland waters of Vietnam, as well as occasionally the land mass of Vietnam, while servicing patrol craft. The Veteran has not provided any more specifics of his alleged service in Vietnam or in its inland waterways. While the Veteran through counsel alleges that the Veteran's service on the land mass of Vietnam and its inland waterways was while the Veteran served on the Finch, the only other statements that appear to be from the Veteran are notations on his service medical records, submitted by the Veteran, where he apparently wrote "Vietnam" next to both the Finch and the Duncan. 

The Veteran's notations of "Vietnam" next to both vessels and no explanation for how his service on the Duncan brought him to the land mass or inland waterways of Vietnam appears to suggest that the Veteran associates both vessels with service in Vietnam, although even the Veteran never alleges that he set foot in Vietnam or its inland waterways while on the Duncan. As noted above, the Veteran is not credible in his assertions that he served on the land mass of Vietnam or in Vietnam's inland waterways.

The Veteran has provided a statement from M.S., the former commanding officer of the Finch from July 1966 to July 1968. M.S. stated that the ship made a series of short port visits in the Republic of South Vietnam. He stated that several times Finch personnel assisted repairing smaller vessels engaged in riverine patrols. M.S. stated that he did not have specific records of the details of the operations, but stated that it was "quite likely" that the Veteran was assigned to these swift or PBR boats because of his rating. M.S. stated that to the best of his recollection these events occurred in the fall/early winter of 1966. M.S. does not provide any direct knowledge of the Veteran serving on the land mass of Vietnam or in its inland waters.

The Veteran has also provided a statement from D.T., who stated that he has known the Veteran for many years while stationed at the Charleston Naval Base and while living in Texas. D.T. states, "I have knowledge of [the Veteran] being on ground in Vietnam while serving on swift boats in that area when herbicides were present." 

In light of the official U.S. Government records, both as to the individual vessels involved and the Veteran' service on them, these statements are not probative. Instead of being generated contemporaneously with the events they describe or  based on other U.S. Government records, the statements of M.S. and D.T. are based on recollection of events occurring over 50 years ago.  

Moreover, there is no competent and credible medical or other evidence alternatively establishing direct causation between the Veteran's coronary artery disease or diabetes mellitus, type II, and his active military service. See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation). See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

VA treatment records from December 2001 show that the Veteran had coronary artery disease and had an angioplasty and stint repair in approximately 1996. VA treatment records in 2003 indicate that the Veteran did not have diabetes mellitus, type II. A diagnosis of diabetes mellitus, type II, is not shown in the Veteran's VA treatment records until July 2013. The VA treatment records do not relate the Veteran's coronary artery disease or diabetes mellitus, type II, to service. The Veteran has not submitted any private medical evidence linking his coronary artery disease or diabetes mellitus, type II, to his military service. Thus, there is no competent medical evidence to support the Veteran's claim.

The Board has considered the Veteran's statements that his coronary artery disease and diabetes mellitus, type II, are the result of exposure to herbicides during his service in Vietnam but finds no probative evidence in the record supporting these assertions. As a layperson, the Veteran is not competent to determine the etiology of his coronary artery disease and diabetes mellitus, type II, because this is a complex medical question. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against the claim. In this circumstance, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.






Aid and Attendance

The Veteran claims entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person. This matter is governed by provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Entitlement to the SMC benefits sought requires that the conditions described be due to service-connected disability. In this case, the Veteran is service-connected for aphakia, right eye; bilateral hearing loss; and bilateral tinnitus. 

The evidence preponderates against a finding that the Veteran's spouse meets the requirements for aid and attendance. There is no evidence showing that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity or that he is bedridden. Dr. A.J. examined the Veteran in June 2013 and completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance. Dr. A. J. noted that the Veteran could not prepare his own meals, needed assistance bathing and tending to other hygiene needs. Dr. A. J. stated that the Veteran would benefit from nursing home care. Dr. A. J. noted that the Veteran reported problems timing medication and required help from his spouse to manage his financial affairs. Dr. A. J. stated that the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home was affected by his poor exercise tolerance, poor balance, weakness, oxygen dependence, chronic pain, coronary artery disease, and urinary incontinence. However, the Veteran is not service-connected for any of the conditions that Dr. A.J. listed as limiting the Veteran's ability to care for himself. Therefore, SMC for aid and attendance for the Veteran must be denied.

As there is no competent medical evidence of record to support the claim of entitlement to special monthly compensation based on the need for aid and attendance of another person for the Veteran, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for coronary artery disease is denied.

Service connection for diabetes mellitus, type II, is denied.

Entitlement to SMC based on the need for the regular aid and attendance of another person is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


